Case 18-13914        Doc 42     Filed 12/05/18     Entered 12/05/18 15:12:46          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 18-13914
         Ruben Locke, III

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/14/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,332.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13914       Doc 42       Filed 12/05/18    Entered 12/05/18 15:12:46               Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor                 $796.33
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                      $796.33


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $206.94
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $45.39
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $252.33

 Attorney fees paid and disclosed by debtor:                $809.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim         Principal      Int.
 Name                                Class   Scheduled      Asserted      Allowed          Paid         Paid
 CHICANA NELSON                  Priority       5,653.00            NA              NA           0.00       0.00
 ILLIANA FINANCIAL CU            Secured       13,576.00            NA              NA        544.00        0.00
 ILLINOIS DEPT OF HEALTHCARE     Priority            0.00           NA              NA           0.00       0.00
 LATONYA PRENTISS JOHNSON        Priority      11,175.00            NA              NA           0.00       0.00
 OCWEN LOAN SERVICING LLC        Secured             0.00           NA              NA           0.00       0.00
 OCWEN LOAN SERVICING LLC        Secured       15,949.96            NA              NA           0.00       0.00
 ONEMAIN                         Unsecured           0.00           NA              NA           0.00       0.00
 VILLAGE OF PLAINFIELD           Unsecured         100.00           NA              NA           0.00       0.00
 WEBBANK/FINGERHUT               Unsecured      2,883.00            NA              NA           0.00       0.00
 AMERICAN COLLECTION             Unsecured         329.00           NA              NA           0.00       0.00
 CAPITAL ONE                     Unsecured         716.00           NA              NA           0.00       0.00
 CCS/FIRST NATIONAL BANK         Unsecured         371.00           NA              NA           0.00       0.00
 CELTIC BANK/CONTFINCO           Unsecured         472.00           NA              NA           0.00       0.00
 CREDIT ONE BANK NA              Unsecured      1,009.00            NA              NA           0.00       0.00
 CREDITBOX.COM LLC               Unsecured      1,313.00            NA              NA           0.00       0.00
 FIRST NATIONAL CREDIT CARD      Unsecured         372.00           NA              NA           0.00       0.00
 FIRST PREMIER BANK              Unsecured         510.00           NA              NA           0.00       0.00
 FIRST PREMIER BANK              Unsecured         628.00           NA              NA           0.00       0.00
 MABT/CONTFIN                    Unsecured         479.00           NA              NA           0.00       0.00
 MBB                             Unsecured          64.00           NA              NA           0.00       0.00
 MUNICIPAL COLLECTION SERV INC   Unsecured         250.00           NA              NA           0.00       0.00
 NATIONAL ACCOUNT SERVICE        Unsecured         218.00           NA              NA           0.00       0.00
 NATIONAL SERVICE BUREAU INC     Unsecured      4,056.00            NA              NA           0.00       0.00
 NATIONWIDE CREDIT & CO          Unsecured          27.00           NA              NA           0.00       0.00
 NATIONWIDE CREDIT & CO          Unsecured          32.00           NA              NA           0.00       0.00
 NATIONWIDE CREDIT & CO          Unsecured          40.00           NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-13914       Doc 42      Filed 12/05/18    Entered 12/05/18 15:12:46                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                               Class   Scheduled      Asserted     Allowed          Paid          Paid
 NATIONWIDE CREDIT & CO         Unsecured          92.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO         Unsecured          94.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO         Unsecured          94.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO         Unsecured          94.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO         Unsecured         106.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO         Unsecured         147.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO         Unsecured      4,679.00            NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO         Unsecured      4,679.00            NA             NA           0.00        0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured         440.00           NA             NA           0.00        0.00
 PAYPAL CREDIT                  Unsecured      3,000.00            NA             NA           0.00        0.00
 RISE CREDIT OF ILLINOIS LLC    Unsecured      4,650.00            NA             NA           0.00        0.00
 SURGE                          Unsecured         473.00           NA             NA           0.00        0.00
 SYNCB/CITGO                    Unsecured         534.00           NA             NA           0.00        0.00
 SYNCB/OLD NAVY                 Unsecured         197.00           NA             NA           0.00        0.00
 SYNCB/WALMART                  Unsecured         698.00           NA             NA           0.00        0.00
 THE BUILD CARD                 Unsecured         500.00           NA             NA           0.00        0.00
 WESGLEN MASTER ASSOCIATION     Secured             0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00             $0.00                   $0.00
       Mortgage Arrearage                                    $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                               $0.00           $544.00                   $0.00
       All Other Secured                                     $0.00             $0.00                   $0.00
 TOTAL SECURED:                                              $0.00           $544.00                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                 $0.00                 $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-13914        Doc 42      Filed 12/05/18     Entered 12/05/18 15:12:46            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                               $252.33
         Disbursements to Creditors                               $544.00

 TOTAL DISBURSEMENTS :                                                                         $796.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
